DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1, 2, 4-12, 14-17, 19, and 20 are pending. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because the new ground of rejection has been made.
In the remarks filed on February 11, 2021, Applicant made an argument that Morries teaches a pulsed operating mode but not a super-pulsed operating mode, where, according to the specification, a super-pulsed operating mode is capable of applying ultrashort pulses with a high peak power and minimal heat accumulated in a patient’s tissues. 
	Examiner would like to note that the instant specification doesn’t disclose what range of pulse duration or frequency the ultrashort pulses have. It is unclear exactly what configuration the ultrashort pulses have, and thereby what configuration a super-pulsed operating mode has.

Response to Amendment
With respect to 112(b) rejection, Applicant’s amendments have not overcome each and every rejection. Please refer to the 112 section below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-12, 14-17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11, the limitation, “a super-pulsed operating mode”, is indefinite. In the remarks filed on February 11, 2021, Applicant made an argument that Morries teaches a pulsed operating mode but not a super-pulsed operating mode, where, according to the specification, a super-pulsed operating mode is capable of applying ultrashort pulses with a high peak power and minimal heat accumulated in a patient’s tissues. However, the instant specification doesn’t disclose what range of pulse duration or frequency the ultrashort pulses have. It is unclear exactly what configuration the ultrashort pulses have, and thereby what configuration a super-pulsed operating mode has. 
For the purpose of examination, “a super-pulsed operating mode” has been interpreted to be an operating mode where the electromagnetic pulse whose time duration is of the order of a nanosecond or less. 
This is a rejection necessitated by amendments, because before the amendment, the claims 1 and 11 didn’t require “a super-pulsed operating mode”. Now, claims 1 and 11 require “a super-pulsed operating mode”. 
Indefiniteness of the independent claims render the dependent claims indefinite. 
Re Claim 7, the limitation, “the three light sources”, is indefinite, because it is unclear which of three among “the at least three light sources” it is referring to. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Huttemann et al. (US 2015/0246240), hereinafter “Huttemann”, in view of Morries et al. (US 2016/0008628), hereinafter “Morries”, and Plunkett (US 2013/0144363). 
Re Claim 1, Huttemann discloses a method comprising: 
placing a light source device proximal to a skeletal muscle of a patient affected by multiple sclerosis and applying a light signal through the light source device to the skeletal muscle of the patient affected by multiple sclerosis (para. [0063], applying the light to the patient through the patient’s bone and muscle tissue, para. [0028], [0066], [0075], [0103] disclose methods used to treat multiple sclerosis); and 
wherein the light signal is applied for a time sufficient to stimulate a phototherapeutic response in the skeletal muscle or a nerve associated with the skeletal muscle of the patient affected by multiple 
wherein the light source device comprises at least three light sources each configured to apply a portion of the light signal comprising a different wavelength within a wavelength range of 400-1100 nm (para. [0105], [0106], [0109], [0110] discloses light sources with ranges of wavelengths of 730-770 nm, 850-890 nm, 880-920 nm, and 930-970 nm). 
Huttemann is silent regarding wherein one of the at least three light sources operates in a super-pulsed operating mode and two of the at least three light sources operate in a pulsed operating mode, or a continuous operating mode. 
However, Morries discloses a method using light therapy to treat multiple sclerosis (para. [0021], claim 9) and teaches applying a light signal through the light source device to the targeted tissue of the patient affected by multiple sclerosis (abstract, para. [0051], [0057] disclose continuous wave or pulsed wave), wherein the light sources operate in continuous or pulsed operating mode (para. [0070], [0071], operator utilize multiple wavelengths each potentially having distinct settings of pulsing and/or wattage). Morries discloses wavelength range of 600-1200 nm (para. [0051], [0036] discloses 810 nm light and 980 nm light, [0038] discloses different wavelengths and their effects), where the system output multiple wavelengths (para. [0057]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Huttemann, by configuring two of the at least three light sources to operate in a pulsed operating mode, or a continuous operating mode, as taught by Morries, for the purpose of outputting the light in a continuous or a pulsed mode depending on the specific protocol, where the variation of the pulse rate can decrease the temperature of the treated area and/or increase the depth of penetration (para. [0073], abstract).

However, Plunkett discloses a method of immunotherapy including the step of treating one or more immune privileged cells, tissues, or organs with a laser to reduce or eliminate the immune privilege status of said one or more cells, tissues and/or organs to thereby elicit an immune response that is beneficial to the mammal (abstract). Plunkett discloses that the method may be for treating multiple sclerosis (abstract, para. [0012], [0042] discloses that while the preferred embodiment of the method of treatment is described herein with reference to the eye, the method of treatment and laser device may also be used to treat other immune privileged tissues and organs such as the brain and central nervous system. The central nervous system comprises the brain and spinal cord. Neurological disorders treatable according to the invention include neuro-inflammatory conditions such as multiple sclerosis.). Plunkett discloses a laser module producing a laser pulse or sequence of laser pulse each having a pulse duration in the range of 50 ps to 500 ns and a wavelength in the range 500 nm to 900 nm (para. [0035], [0031], [0032]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Huttemann as modified by Morries, by configuring one of the at least three light sources to operate in a super-pulsed operating mode as a superpulsed laser, as taught by Plunkett, for the purpose of delivering pulses of laser energy of relatively short duration and high peak power and at a wavelength that is preferentially absorbed by the treated cells, tissues, or organs (para. [0030]). 
Re Claim 2, Huttemann discloses that the light source device is a probe device or a flexible array device placed over the skeletal muscle of the patient affected by multiple sclerosis (para. [0051], [0052], fig. 8 shows, light sources 105 reads on a probe device).  
Re Claim 9, Huttemann discloses moving the light source device to another area of the patient; placing the light source device over another skeletal muscle in the other area of the patient; and 
Re Claim 10, Huttemann discloses the light applied at a distance of 2 cm from the head/spinal cord (para. [0080]), but is silent regarding the step of the placing further comprises contacting the light source device to skin of the patient affected by multiple sclerosis over the skeletal muscle of the patient affected by multiple sclerosis.
However, Morries discloses contacting the light source device to skin of the patient affected by multiple sclerosis over the skeletal muscle of the patient affected by multiple sclerosis (para. [0078], the applicator in contact with the skin or in close proximity thereto). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Huttemann as modified by Morries, by adding a step of contacting the light source device to skin of the patient affected by multiple sclerosis over the skeletal muscle of the patient affected by multiple sclerosis, as taught by Morries, for the purpose of preventing loss of photonic energy in case when the distance between the applicator and the patient’s skin increases, which thereby significantly decreases the amount of tissue penetration and reduces the efficacy of the treatment (par. [0078]). 
Re Claims 4 and 5, Huttemann discloses the at least three light sources comprising: a second light emitting diode configured to emit infrared light, at a wavelength between 850 and 900 nm; a laser configured to emit infrared light, at a wavelength between 880 and 930 nm (para. [0062], [0101], and [0105] discloses the wavelength ranges, such as 850-890 nm, 880-920 nm, para. [0051] discloses that the light source may be LED or a laser diode). 

However, Morries discloses a method using light therapy to treat multiple sclerosis (para. [0021], claim 9) and teaches applying a light signal in at least one of a pulsed operating mode and a continuous operating mode through the light source device to the targeted tissue of the patient affected by multiple sclerosis (abstract, para. [0051], [0057] disclose continuous wave or pulsed wave), wherein each of the at least three light sources operates in the pulsed operating mode, the continuous operating mode, or the super-pulsed operating mode (para. [0070], [0071], operator utilize multiple wavelengths each potentially having distinct settings of pulsing and/or wattage). Morries discloses wavelength range of 600-1200 nm (para. [0051] discloses light wavelength range from 600-1200 nm, [0036] discloses a light wavelength range from 810 nm to 980 nm, [0038] discloses different wavelengths and their effects), where the system output multiple wavelengths (para. [0057]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Huttemann as modified by Morries and Plunkett, by adding a first light emitting diode configured to emit visible light, at a wavelength between 600 and 680 nm, in the pulsed operating mode or the continuous operating mode, as taught by Morries, for the purpose of producing significant photobiomodulation capability, such as increased proton electrochemical potential and increased ATP production (para. [0038]); and by configuring the second LED to emit infrared light, at a wavelength between 850 and 900 nm in the pulsed operating mode or the continuous operating mode, as taught by Morries, for the purpose of minimizing surface tissue heating (abstract).

However, Plunkett discloses a laser module producing a laser pulse or sequence of laser pulse each having a pulse duration in the range of 50 ps to 500 ns and a wavelength in the range 500 nm to 900 nm (para. [0035], [0031], [0032]), where the laser device is configured to treat multiple sclerosis by applying the light on central nervous system (abstract, para. [0012], [0042]).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Huttemann as modified by Morries and Plunkett, by adding a superpulsed laser configured to emit visible light or infrared light in the superpulsed operating mode, wherein the superpulsed laser is configured to emit light at a wavelength between 880 and 930 nm, as taught by Plunkett, for the purpose of delivering pulses of laser energy of relatively short duration and high peak power and at a wavelength that is preferentially absorbed by the treated cells, tissues, or organs (para. [0030]). 
Re Claim 6, Huttemann as modified by Morries and Plunkett discloses a superpulsed laser, as described for Claim 1. 
Huttemann further discloses at least three second light emitting diodes (para. [0109], a mix of diodes having ranges of 730-770 nm, 850-890 nm, 880-920 nm, and 930-970 nm). 
	Huttemann further discloses diode arrays for different wavelength ranges (para. [0109], [0110]). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Huttemann as modified by Morries and Plunkett, by configuring the first LED to have at least three first light emitting diodes, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. MPEP 2144.04.  
Re Claim 7, Huttemann as modified by Morries and Plunkett discloses the first light emitting diode, the second light emitting diode, and the superpulsed laser, as set forth in claims 1 and 4. 
Huttemann further discloses the light source device comprises light sources arranged in one or more clusters, each of the one or more clusters comprising light emitting diodes of different wavelengths (para. [0109], [0110], fig. 19, disclose diode arrays of different wavelengths).  
Morries teaches the second light emitting diode as set forth in claim 4. 
Plunkett teaches the superpulsed laser as set forth in claim 4. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Huttemann as modified by Morries and Plunkett, by arranging the three light sources in one or more clusters, each of the one or more clusters comprising the first light emitting diode, the second light emitting diode, and the superpulsed laser, as taught by Morries and Plunkett, for the purpose of applying any combination of ranges of wavelengths when selectively applying one or more wavelengths from one or more of the diode array or clusters (para. [0109]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huttemann et al. (US 2015/0246240), hereinafter “Huttemann”, as modified by Morries et al. (US 2016/0008628), hereinafter “Morries”, and Plunkett (US 2013/0144363), and further in view of Scharf et al. (US 2016/0151639), hereinafter “Scharf”. 
Re Claim 8, Huttemann as modified by Morries and Plunkett discloses the claimed invention substantially as set forth in claim 1. 
Huttemann, Morries, and Plunkett are silent regarding the light source device further comprising a permanent magnet that provides a constant magnetic field from 5 mT to 1 T.
However, Scharf discloses a light therapy device which is used for treatment of autoimmune disease (para. [0086]), and teaches a permanent magnet that provides a constant magnetic field from 1 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hutteman as modified by Morries and Plunkett, by adding, to the light source device, a permanent magnet that provides a constant magnetic field from 1 mT and 500 mT, as taught by Scharf, for the purpose of preventing adversely effecting at least one of a muscle or a nerve (para. [0046], [0072]). 
It would have been obvious to one of ordinary skill in the art, at the time of filing, to provide a permanent magnet that provides a constant magnetic field in the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05. 

Claims 11, 12, and 14-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huttemann et al. (US 2015/0246240), hereinafter “Huttemann”, in view of Morries et al. (US 2016/0008628), hereinafter “Morries”, Plunkett (US 2013/0144363), and Scharf et al. (US 2016/0151639), hereinafter “Scharf”. 
Re Claims 11 and 14, Huttemann discloses a light source device configured to be placed proximal to a muscle of a patient affected by multiple sclerosis comprising: 
at least one light source configured to apply a light signal to the skeletal muscle of the patient affected by multiple sclerosis (para. [0051], light source 105; para. [0063], applying the light to the patient through the patient’s bone and muscle tissue, para. [0028], [0066], [0075] disclose apparatus used to treat multiple sclerosis). 

Hutteman discloses the light signal being applied for a time sufficient to stimulate a phototherapeutic response in the skeletal muscle or a nerve associated with the skeletal muscle of the patient affected by multiple sclerosis (para. [0076], [0079], [0080], [0084] discloses treatment effect on the condition of MS). 
However, Hutteman is silent regarding a processing unit preprogrammed with a time for application of the light signal, wherein the time is sufficient to stimulate a phototherapeutic response in the skeletal muscle or a nerve associated with the skeletal muscle of the patient affected by multiple sclerosis and regarding each of the at least three light sources operates in the pulsed operating mode, the continuous operating mode, or the super-pulsed operating mode, and at least one light source configured to apply a light signal in a super-pulsed operating mode to the skeletal muscle. Hutteman is also silent regarding a permanent magnet that provides a constant magnetic field from 5 mT to 1 T. 
However, Morries discloses a light source device configured to be placed proximal to a muscle of a patient affected by multiple sclerosis (para. [0021], claim 9) and teaches applying a light signal in at least one of a pulsed operating mode and a continuous operating mode through the light source device to the targeted tissue of the patient affected by multiple sclerosis (abstract, para. [0051], [0057] disclose continuous wave or pulsed wave), wherein each of the at least three light sources operates in the pulsed operating mode or the continuous operating mode (para. [0070], [0071], operator utilize multiple wavelengths each potentially having distinct settings of pulsing and/or wattage). Morries discloses wavelength range of 600-1200 nm (para. [0051], [0036] discloses 810 nm light and 980 nm light, [0038] discloses different wavelengths and their effects), where the system output multiple wavelengths (para. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Huttemann, by configuring each of the at least three light sources operates in the pulsed operating mode or the continuous operating mode, as taught by Morries, for the purpose of minimizing surface tissue heating (abstract); and by adding a processing unit preprogrammed with a time for application of the light signal, wherein the time is sufficient to stimulate a phototherapeutic response in the skeletal muscle or a nerve associated with the skeletal muscle of the patient affected by multiple sclerosis, as taught by Morries, for the purpose of providing treatment duration that is specific to the condition or disease and to the treatment area and structure for the right dosage (para. [0087]). 
Morries is silent regarding at least one light source configured to apply a light signal in a super-pulsed operating mode to the skeletal muscle and a permanent magnet that provides a constant magnetic field from 5 mT to 1 T. 
However, Plunkett discloses a laser device suitable for performing the method of immunotherapy including the step of treating one or more immune privileged cells, tissues, or organs with a laser to reduce or eliminate the immune privilege status of said one or more cells, tissues and/or organs to thereby elicit an immune response that is beneficial to the mammal (abstract). Plunkett discloses that the method may be for treating multiple sclerosis (abstract, para. [0012], [0042] discloses that while the preferred embodiment of the method of treatment is described herein with reference to the eye, the method of treatment and laser device may also be used to treat other immune privileged 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Huttemann as modified by Morries, by configuring the at least one light source comprising the at least three light sources to apply a light signal in a super-pulsed operating mode to the skeletal muscle, and each of the at least three light sources to operate in the pulsed operating mode, the continuous operating mode, or the super-pulsed operating mode, as taught by Plunkett, for the purpose of delivering pulses of laser energy of relatively short duration and high peak power and at a wavelength that is preferentially absorbed by the treated cells, tissues, or organs (para. [0030]). 
Plunkett is silent regarding a permanent magnet that provides a constant magnetic field from 5 mT to 1 T. 
However, Scharf discloses a light therapy device which is used for treatment of autoimmune disease (para. [0086]), and teaches a permanent magnet that provides a constant magnetic field from 1 mT and 500 mT (para. [0046], [0072] discloses at least one permanent magnet that can generate a static magnetic field with a field strength between 1 mT and 500 mT, where the magnetic field is constructed and arranged to prevent adversely effecting at least one of a muscle or a nerve). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hutteman as modified by Morries and Plunkett, by adding a permanent magnet that provides a constant magnetic field from 1 mT and 500 mT, as taught by Scharf, for the purpose of preventing adversely effecting at least one of a muscle or a nerve (para. [0046], [0072]). 
In re Aller, 105 USPQ 233. MPEP 2144.05. 
	Re Claim 12, Huttemann discloses the time is sufficient to deliver a total dose of at least 0.4 J/cm2 to the skeletal muscle (para. [0080] discloses 200 mW/cm2 for 2 hours/day, which is 1440 J/cm2 per day. It is at least 0.4 J/cm2). 
Re Claim 17, Huttemann discloses a housing, wherein the housing forms the light source device as a probe device or a flexible array device (para. [0051], [0052], fig. 8 shows, light sources 105 reads on a probe device).   
Re Claims 19 and 20, Huttemann as modified by Morries, Plunkett and Scharf discloses the claimed invention substantially as set forth in claim 11. 
Huttemann must have a power source in order to operate the light sources in Huttemann’s devices, but does not explicitly teaches a power source, wherein the power source is at least one of a battery and a plug. 
However, Morries discloses a light therapy device comprising a power source, wherein the power source is at least one of a battery and a plug (para. [0059], battery, or other portable source, wall plug-in, fig. 1, power supply 200). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Huttemann as modified by Morries, Plunkett, and Scharf, by adding a power source, wherein the power source is at least one of a battery and a plug, as taught by Morries, for the purpose of providing power to the control circuits and electronics of the light therapy device (para. [0059]). 
Re Claims 15 and 16, Huttemann discloses the at least three light sources comprising: a second light emitting diode configured to emit infrared light, at a wavelength between 850 and 900 nm; a laser 
Huttemann is silent regarding a first light emitting diode configured to emit visible light, at a wavelength between 600 and 680 nm, in the pulsed operating mode or the continuous operating mode; the second LED configured to emit light in the pulsed operating mode or the continuous operating mode; and the laser configured to emit light in the superpulsed operating mode. 
However, Morries discloses a method using light therapy to treat multiple sclerosis (para. [0021], claim 9) and teaches applying a light signal in at least one of a pulsed operating mode and a continuous operating mode through the light source device to the targeted tissue of the patient affected by multiple sclerosis (abstract, para. [0051], [0057] disclose continuous wave or pulsed wave), wherein light sources operates in the pulsed operating mode or the continuous operating mode (para. [0070], [0071], operator utilize multiple wavelengths each potentially having distinct settings of pulsing and/or wattage). Morries discloses wavelength range of 600-1200 nm (para. [0051], [0036] discloses 810 nm light and 980 nm light, [0037], [0038] discloses different wavelengths and their effects), where the system output multiple wavelengths (para. [0057]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Huttemann as modified by Morries, Plunkett, and Scharf, by adding a first light emitting diode configured to emit visible light, at a wavelength between 600 and 680 nm, in the pulsed operating mode or the continuous operating mode, as taught by Morries, for the purpose of producing significant photobiomodulation capability, such as increased proton electrochemical potential and increased ATP production (para. [0038]); and by configuring the second LED to emit light in the pulsed operating mode or the continuous operating mode, as taught by Morries, for the purpose of minimizing surface tissue heating (abstract).

However, Plunkett discloses a laser module producing a laser pulse or sequence of laser pulse each having a pulse duration in the range of 50 ps to 500 ns and a wavelength in the range 500 nm to 900 nm (para. [0035], [0031], [0032]), where the laser device is configured to treat multiple sclerosis by applying the light on central nervous system (abstract, para. [0012], [0042]).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Huttemann as modified by Morries, Plunkett, and Scharf, by configuring Hutteman’s laser configured to emit infrared light to operate in the superpulsed operating mode, wherein the superpulsed laser is configured to emit light at a wavelength between 880 and 930 nm, as taught by Plunkett, for the purpose of delivering pulses of laser energy of relatively short duration and high peak power and at a wavelength that is preferentially absorbed by the treated cells, tissues, or organs (para. [0030]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.V.H./
Vynn Huh, March 15, 2021Examiner, Art Unit 3792




                                                                                                                                                                                                       
/JONATHAN T KUO/Primary Examiner, Art Unit 3792